United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 29, 2007

                                                               Charles R. Fulbruge III
                               No. 06-41337                            Clerk


                           FRANKIE J. MONROE,

                                                     Plaintiff-Appellant,

                                  versus

             CORPUS CHRISTI INDEPENDENT SCHOOL DISTRICT

                                                      Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       Case No. 2:05-cv-00412


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

           The court has carefully reviewed this appeal in light of

the briefs, oral arguments, and pertinent parts of the record.

Having done so, we find no reversible error of law or fact and

therefore AFFIRM for essentially the reasons stated by the trial

court.

                                                                  AFFIRMED.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.